DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-18,25-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-13,15-18,25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pat.10,965,426) in view of Dinan et al. (US Pub.2017/0223675).
In claims 1,9,16, Lee et al. discloses a transmission method comprising:
receiving downlink control information (DCI), wherein the DCI comprises
indication information of N bits (see fig.5; col.26; lines 45-65 and col.27; lines 3-7; a UE
51 receives at step S510 aperiodic CSI report request from an eNB 52. The aperiodic CSI
report request is included in a DCI and having N bits), the indication information of N
bits is used to indicate whether the DCI triggers transmission of PUSCH with uplink shared channel Uplink control data, and N is an integer greater than or equal to 1 (see col.17; line 60 to col.18; line 25; table 9; when value of CSI request field is 00, no aperiodic CSI report is triggered; and is 01, there is aperiodic CSI report triggered); and performing transmission based on the indication information in the DCI (fig.5; step S530; col.50-55; the UE 51 transmits the aperiodic CSI to the eNB 52 through an uplink shared channel PUSCH). However, Lee et al. does not disclose the DCI bits indicates/triggers PUSCH data transmission. 
Dinan et al. discloses in fig.18, steps 1820, 1830; par[0254-0255] a Ue receives a DCI comprising an ending symbol field for PUSCH indicating whether the PUSCH is transmitted in the last symbol of the subframe; or an SRS request field indicating whether a sound reference signal SRS is transmitted in the last symbol of the subframe. The ending symbol field may be a one-bit field. The UE transmits transport blocks via PUSCH (the DCI bits indicates/triggers PUSCH data transmission).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Dinan et al. with that of Lee et al. to signal the UE via DCI bits whether the UE performs data or UCI transmission via PUSCH.        
In claim 25, Lee et al. discloses a base station comprising a transceiver, a memory, a
processor, and a program stored on the memory and executed by the processor, when
executing the program, the processor implements the transmission method according
to claim 9 ( see fig.6; col.29; lines 10-14 and col.27; line 55 to col.28; line 10; a base
station operates as a receiver 20, or a transmitter 10, includes RF 13 capable of transmitting or receiving radio signal (transceiver); a memory 12 configured to store program to be processed by a processor 11).
In claims 2,10,17,26 Lee et al. discloses wherein the DCI further comprises an aperiodic channel state information (CSI) indication field of X bits, the aperiodic CSI indication field of X bits is used to indicate whether transmission of the aperiodic CSI is triggered, and X is an integer greater than or equal to 1 (see fig.5; col.26; lines 45-65 and col.27; lines 3- 7; a UE 51 receives at step $510 aperiodic CSI report request from an eNB 52. The aperiodic CSI report request transmitted in a DCI has N bits. See col.17; line 60 to col.18; line 25; table 9; when value of CSI request field is 00, no aperiodic CSI report is triggered; and is 01, there is aperiodic CSI report triggered).
In claims 4,12 Lee et al. discloses the transmission method according to claim 1, wherein N is 1 (see col.19; lines 7-10; the CVSI request bit is 1, the aperiodic CSI report is triggered).
In claim 8, Lee et al. discloses when the aperiodic CSI indication field instructs to report the aperiodic CSI (see fig.6; step 50-55; fig.6; step $510; the Ue 51 is requested by eNB 52 to transmit aperiodic CSI report via PUSCH), reporting the aperiodic CSI and feedback information of a hybrid automatic repeat request (HARQ) corresponding to the PDSCH scheduled by the downlink DCI (see col.25; lines 44-47; the Ue transmits HARQ).

In claims 5,13 examiner considers only one of the claimed limitations because of the “or” in the claim.
Lee et al. discloses when the indication information of 1 bit is 0, it indicates that the transmission of the UL-SCH data is not triggered (see table 9 in col.18; lines 15-25; when value of CSI is 00, no aperiodic CSI report is triggered); but does not disclose the indication information of 1 bit is 1, it indicates that the transmission of the UL-SCH data is triggered.  Dinan et al. discloses in fig.18, steps 1820, 1830; par[0254-0255] a Ue receives a DCI comprising an ending symbol field for PUSCH indicating whether the PUSCH is transmitted in the last symbol of the subframe. The ending symbol field may be a one-bit field. The UE transmits transport blocks via PUSCH (the DCI bits indicates/triggers PUSCH data transmission).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Dinan et al. with that of Lee et al. to signal the UE via DCI bits whether the UE performs data or UCI transmission via PUSCH.        

In claims 7,15 Lee et al. discloses when the downlink DCI triggers the transmission of downlink data, receiving downlink data on a physical downlink shared channel (PDSCH) scheduled by the downlink DCI, and determining whether to report aperiodic CSI based on an aperiodic CSI indication field of X bits included in the DCI ( see col.11; lines 50-57; the eNb transmits data to the UE via PDSCH scheduled via PDCCH. In table 9, col.18; the DCI includes CSI value field 01 that triggers the Ue report its CSI report); and
when the downlink DCI does not trigger the transmission of downlink data, the DCI
includes an aperiodic CSI indication field of X bits, and the aperiodic CSI indication
field is set to a state in which the transmission of aperiodic CSI is triggered (In table 9, col.18, lines 15-25; when the CSI value is 01, aperiodic CSI report is triggered), sending the aperiodic CSI on a physical uplink control channel (PUCCH) scheduled by the downlink DCI ( see col.14; lines 40-44; the UE transmits CSI using PUCCH.

In claims 3,11,18 Lee et al. discloses wherein a situation that the aperiodic CSI indication
field of X bits indicates that the transmission of the aperiodic CSI is not triggered (see
table 9 of col.18; lines 15-25; CSI values 00 indicates no aperiodic CSI report is triggered)
and a situation that the indication information of N bits indicates that the transmission
of the UL-SCH data is not triggered cannot coexist (there is no DCI value in the reference of Lee et al. meaning the DCI value and CSI value do not coexist).
Allowable Subject Matter
Claims 6,14 are objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of
the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject
matter:
In claims 6,14 Lee et al. and other prior art fail to disclose when the uplink DCI triggers the transmission of data, the uplink DCI comprises an aperiodic CSI indication field of X bits, and the aperiodic CSI indication field is set to a state in which transmission of aperiodic CSI is not triggered, sending uplink shared channel (UL-SCH) data information on a physical uplink shared channel (PUSCH) scheduled by the uplink DCT;
When the uplink DCI triggers the transmission of data, the uplink DCI includes the aperiodic CSI indication field of X bits, and the aperiodic CSI indication field is set to
a State in which the transmission of aperiodic CSI is triggered, sending UL-SCH data
information and aperiodic CSI on the PUSCH scheduled by the uplink DCI; and
when the uplink DCI does not trigger the transmission of data, the uplink DCI includes the aperiodic CSI indication field of X bits, and the aperiodic CSI indication field is set to a state in which the transmission of aperiodic CSI is triggered, sending the aperiodic CSI on the PUSCH scheduled by the DCI.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
You et al. ( US Pub.2018/0332566; Downlink Control information Receiving Method and User Equipment, and Downlink control information transmitting Method and Base station)Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413